Citation Nr: 1434705	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-20 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for diabetes mellitus, and if so, whether service connection may be granted.  

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a right knee disability. 

4.  Entitlement to service connection for a right ankle disability.  

5.  Entitlement to service connection for a left ankle disability.  

6.  Entitlement to service connection for a right hip disability.  

7.  Entitlement to service connection for a left hip disability.  

8.  Entitlement to service connection for a lower back disability.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant was on active duty from September 1975 to December 1975, and from June 1976 to June 1980. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.  The appellant was notified of those actions and he appealed to the Board for review.

Following the perfection of his appeal, the appellant proffered testimony before the undersigned via a hearing at the RO in October 2012.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

As a result of the Board's action below, which includes the reopening of the appellant's claim for benefits for diabetes mellitus, all eight issues are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  No action is required of the appellant until he is contacted by the appropriate VA office.  


FINDINGS OF FACTS

1.  In an unappealed April 2003 rating action, service connection for diabetes mellitus was denied.
 
2.  The evidence received since the April 2003 rating action with respect to the service connection for diabetes mellitus is not duplicative or cumulative of evidence previously of record, it relates to unestablished facts necessary to substantiate the claim, and it does raise a reasonable possibility of sustaining the appellant's claim for entitlement to service connection. 


CONCLUSION OF LAW

New and material evidence has been received, and the claim for entitlement to service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the disposition of the claim below, discussion of VA's duties to notify or assist are not required.

B.  Laws, Regulations, and Discussion

A claimant must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 (West 2002).  

As will be detailed below, the appellant's claim involving entitlement to service connection for diabetes mellitus has been previously denied.  As a result, service connection for this disorder may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudications.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001, such as this one, evidence is considered "new" if it was not previously submitted to agency decision makers.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2013).  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered, in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted further the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

In this case, the appellant has asserted that while he was stationed at Fort Hood, Texas, circa 1979 to 1980, he was informed that he was exhibiting manifestations that would suggest that he was developing diabetes mellitus.  He was told that he could "prevent" the condition if he modified his diet and exercised.  He was subsequently released from active duty in 1980 and approximately thirteen years later, he submitted a VA claim for benefits.  Following his claim submission, the RO reviewed his records and then issued a rating decision in April 2003.  That rating action denied the appellant's claim for benefits.  The appellant was notified of that action and he submitted a notice of disagreement.  The RO responded with the issuance of a statement of the case; however, the appellant never perfected his appeal and as such, the April 2003 action became final.  The Board also notes that the appellant did not submit any additional information or documents or medical records within one year of the April 2003 rating action.  Thus, this action became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  Moreover, new and material evidence was not received within one year of the rating decision's issuance.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b) (2013).

Approximately five years later, the appellant once again applied for VA compensation benefits.  To support his claim, the appellant proffered testimony before the Board.  During that hearing, the appellant provided additional information concerning when his diabetes mellitus manifested itself, the treatment he receives for the disorder, and any symptoms he was experiencing as a result of the diabetes.  In conjunction with his claim for benefits, the appellant's VA medical treatment records were obtained.  These records confirmed the diagnosis of diabetes mellitus.  In other words, the information provided possibly show show that the appellant may now suffer from a condition that might be related to or began while the appellant was on active duty.  

In this case, the information provided by the appellant, along with the medical records that do, in fact, show medical treatment for diabetes mellitus, is clearly new and offers data that was not previously before the VA.  It also relates to a previously unestablished fact necessary to substantiate the claim.  Accordingly, the Board concludes that the appellant has submitted evidence that is new and material, and the issue of entitlement to service connection for diabetes mellitus is reopened.

Since the claim is reopened, the Board must address the merits of the appellant's claim.  However, before proceeding to a decision on the merits, it is the Board's opinion that further development is necessary.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  Hence, the claim will be remanded for the purpose of obtaining additional medical evidence. 


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for diabetes mellitus is granted.


REMAND

As previously indicated above, the Board has reopened the appellant's claim of entitlement to service connection for diabetes mellitus.  VA has a duty to develop the appellant's claims prior to the issuance of a decision on the merits of the claim.  This duty includes the duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013).  The record reflects that a VA examiner has not commented on the assertions made by the appellant; i.e., that he originally began manifesting prodromas of diabetes mellitus while he was on active duty which has developed into full-blown diabetes mellitus for which he now receives treatment.  Based upon the evidentiary record in the instant case and in light of the applicable provisions of the VCAA, it is the Board's opinion that such an examination should be afforded the appellant before the Board issues a determination on the merits of his claim.

As noted on the front page of this action, also on appeal are the appellant's claims for entitlement to service connection for disabilities of the knees, ankles, hips, and lower back.  The appellant has asserted that while he was stationed at the Schweinfurt Army Base (in the American Zone of Occupation in West Germany), he, along with other soldiers in his unit, was temporarily assigned to 10th SFG in Bad Tolz.  He has testified that he was an "instructor" in mountaineering and that during a period of training, he fell down a mountain.  As a result of this incident, he maintains that he was medevac'd to a German hospital where he received treatment for approximately three to four months.  Following his release from hospital, he was then transferred to the Fort Hood Army Base (Texas) where he completed his enlistment.  The appellant has further maintained that since leaving service, he has received treatment for his orthopedic disorders.  

A review of the appellant's service medical records contained in the claims folder fails to show that the appellant was treated for any type of orthopedic injuries at a German hospital.  However, the appellant has maintained that he hand-carried the German medical files to his unit in Fort Hood and that he thought that they were included in service medical treatment records.  The Board notes that the service medical records do reveal that the appellant was medevac'd from Schweinfurt Army Base to Wurzburg Army Hospital in December 1978 for emergency treatment for appendicitis.  However, those same records show that the appellant was returned to his unit at Schweinfurt Army Base (Combat Support Company, 1st of the 30th Infantry).  

Upon review, it is the conclusion of the Board that additional development of the claim is needed prior to issuing a determination on the orthopedic issues now before the Board.  That is, the appellant's military (nonmedical) records must be obtained in order that a determination may be made as to whether the appellant was absent from his unit and receiving treatment at a German hospital.  As such, the claim will be remanded.  
  

Additionally, a review of the claims folder indicates that the most recent VA clinical records are dated from three to four years ago.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the AMC should request VA medical records pertaining to the appellant that are dated from January 2009 to the present.

Accordingly, the case is remanded for the following actions:

1.  The AMC should contact the appellant and ask that he identify all sources of medical treatment received with respect to his claimed disorders now on appeal since January 2009, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2013).

2.  The AMC should contact the National Personnel Records Center (NPRC) and request from NPRC the appellant's complete service personnel records.  

3.  Upon completion of the above to the extent possible, the AMC should arrange for the appellant to be examined by a VA doctor in order to determine whether the appellant now suffers from disabilities of the ankles, hips, knees, and lower back.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner is asked to identify any current disabilities of the hips, knees, ankles, and lower back.  For each disorder noted, the examiner should opine whether it is at least as likely as not (a probability of 50 percent or greater) related to or caused by the appellant's military service or any incident therein.  The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination report.

If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  If the examiner concludes that the appellant's current disabilities were not caused by or the result of his military service, he or she must explain in detail the reasoning behind this determination.

5.  Upon completion of the above to the extent possible, the AMC should arrange for the appellant to be examined by a VA doctor in order to determine whether the appellant now suffers from diabetes mellitus and the type of diabetes he suffers therefrom.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine whether any found diabetes disorder is at least as likely as not (a probability of 50 percent or greater) related to or caused by the appellant's military service or any incident therein.  The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination report.

If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  Additionally, the examiner should also review the appellant's service medical treatment records along with all test results located therein and he/she should make a determination as to whether the records suggest or insinuate that the appellant was manifesting prodromas of diabetes mellitus while he was on active duty. 

If the examiner concludes that the appellant's current diabetes was not caused by or the result of or began during his military service, he or she must explain in detail the reasoning behind this determination.

6.  Thereafter, the AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant and the appellant's accredited representative should be provided a supplemental statement of the case (SSOC).   An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


